Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 41-58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Alexander (US 20020087274) and Sahay (US 5824085) represent the closest prior art.  Both are cited on applicant's IDS and were addressed in the parent case of this continuation application.  The instant claims differ from those of the parent in how they distinguish over the art - in summary the instant claims specify a plurality of simulations conducted (rather than a single iterative simulation of parent application 15/088,697), but distinguish over these references equally by specifying the use of multiple simulations with prosethetic implant size and position variables undergoing a motion profile (e.g. see third limitation of claim 41).  In view of this, the claims are allowable over the prior art as a whole.
The claims provide a practical application by providing a recommendation to a user of implant size, position, or ligamentous release.  See ¶23 of the specification for further detail on how a surgeon can make use of these recommendations and the practical advantages such a recommendation provides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147